JUSTICE GREEN, dissenting: Although the question of our jurisdiction is a technical one and presents a somewhat close question, I cannot agree we have jurisdiction of this appeal. As the majority has explained, the problem arises because the circuit court entered judgment only as to count I, which sought a declaration of the existence of an easement, and did not rule (a) upon counts II and III, which sought compensatory and punitive damages respectively for a violation of the easement, or (b) upon the third-party complaint. If we could treat the judgment of the circuit court as to count I as a judgment disposing of the other counts and the third-party complaint, we would have no problem. I am unable to construe the judgment in that way, however, as the court’s order of May 24, 1989, expressly stated entering judgments on those counts was unnecessary. Thus, even assuming counts II and III would be barred under the doctrine of res judicata, which includes collateral estoppel, and assuming the third-party complaint was improperly joined, those counts and the third-party complaint are still pending. A judgment, though erroneously entered on any of them, might not be subject to collateral attack. The heart of my disagreement with the majority is that I do not agree we can disregard those counts and the third-party complaint because they should be dismissed. If we deem the case to be one for a single claim, the pendency of the two counts and the third-party complaint prevents the order from which appeal is sought from being an order final as to the entire case and thus appealable pursuant to Supreme Court Rule 301 (107 Ill. 2d R. 301). The treatment given by the circuit court to count I does not meet the requirement of Carter v. Chicago & Illinois Midland Ry. Co. (1988), 119 Ill. 2d 296, 518 N.E.2d 1031, to be treated as a case separate from counts II and III and the third-party complaint. In order for such a situation to exist, an order of the circuit court would have to have been entered “clearly and unequivocally [stating] that the claim, counterclaim or the party [here, count I] [had] indeed been severed (in the narrow sense of that word) and that the severed claim, counterclaim or party shall proceed thereafter separate” from the rest of the case. (Emphasis in original.) (Carter, 119 Ill. 2d at 307-08, 518 N.E.2d at 1037.) No such order was entered here. If the case is to be treated as a multiclaim case, clearly a timely finding pursuant to Supreme Court Rule 304(a) (107 Ill. 2d R. 304(a)) is necessary to make the order which was final only as to count I ap-pealable. Plaintiffs seek to supply that requirement by the circuit court order entered on May 23, 1989, purporting to be nunc pro tunc as of March 31, 1989, a date less than 30 days prior to the filing of the notice of appeal on April 28, 1989. Under Supreme Court Rule 329 (107 Ill. 2d R. 329), a trial court record may be amended to properly show the existence of an order, intended to have been entered at an earlier date, without the formalities traditionally required for entry of a nunc fro tunc order. However, the order, to be entered, must be one intended to be entered at the date shown on the record. (People v. Chitwood, (1977), 67 Ill. 2d 443, 367 N.E.2d 1331; People ex rel. Willett Motor Coach Co. v. Board of Education (1988), 171 Ill. App. 3d 166, 524 N.E.2d 1155.) The circuit court’s order of May 23, 1989, makes clear that the Rule 304(a) finding contained in that order had not been intended to be entered upon March 31, 1989, or any prior date. Rather, the May 23 order indicates the Rule 304(a) finding had not been made previously, but was designated as being entered on March 31, 1989, in an attempt to solve the existing procedural maze by giving appealability to the order dismissing count I. In Carter, the supreme court was very careful to adhere to strict rules in permitting appeals in cases where some matters were left undecided. The court emphasized the necessity of discouraging piecemeal appeals. The opinion pointed out that, where uncertainty exists as to whether appeal is required at a stage where matters are left undecided, counsel will often attempt unnecessary appeals to be sure to preserve issues. The situation here is one where allowance of appeal would appear to be fair. However, the majority is creating a rule disregarding pending counts on the basis they have no merit after the decision from which appeal is sought and disregarding a pending third-party complaint on the theory it is improperly joined. Such a rule may create undue confusion. As I deem the order from which appeal is sought failed to qualify for appeal under either Supreme Court Rule 301 or Rule 304(a), I would dismiss the appeal.